DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CABLE ASSEMBLY WITH IMPROVED HIGH FREQUENCY SIGNAL INTEGRITY AND INCREASE QUALITY WITH HIGH FREQUENCY SIGNAL TRANSMISSION.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (United States Patent 9,711,908) in view of Leto et al. (CN105281081A).
With respect to Claim 1:
Yao discloses a connector assembly (FIG. 1, 100), comprising; 
a board (Column 2, lines 16-18); and 
a plurality of electrical contacts (FIG. 1, 2), the electrical contacts (2) comprising contact sections (FIG. 8, see notation), fixing sections (FIG. 8, see notation) and connecting sections (FIG. 8, 23), the connecting sections (23) of the electrical contacts (2) respectively connecting to the board, wherein two adjacent electrical contacts (FIG. 8, see notation) of the electrical contacts (FIG. 8, 2) comprise a first edge distance (FIG. 8, see notation, D1) and an expanded edge distance (FIG. 8, see notation, D2), the first edge distance (FIG. 8, see notation, D1) adjacent to the contact sections (FIG. 8, see notation) and the expanded edge distance (FIG. 8, see notation) located between the first edge distance (FIG. 8, see notation, D1) and the connecting sections (FIG. 8, 23), the first edge distance (FIG. 8, see notation, D1) smaller than the expanded edge distance (FIG. 8, see notation, D2) to improve a signal integrity for the connector assembly.
[AltContent: textbox (expanded edge distance - D2)][AltContent: textbox (1st edge distance - D1)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (connecting section)][AltContent: connector][AltContent: textbox (expanded edge distance - D3)][AltContent: connector][AltContent: textbox (expanded edge distance - D4)][AltContent: arrow][AltContent: arrow][AltContent: textbox (fixing section)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (connecting section)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (connecting section)][AltContent: connector][AltContent: textbox (Contact section)][AltContent: connector][AltContent: connector][AltContent: textbox (adjacent contacts)]
    PNG
    media_image1.png
    812
    914
    media_image1.png
    Greyscale

Yao does not expressly disclose a cable assembly comprising a plurality of wires, the electrical contacts comprising wire connecting sections respectively connecting to the wires.
However, Leto teaches a cable assembly (FIG. 5, 510) comprising a plurality of wires (FIG. 5; 542, 544, 546), the electrical contacts (FIG. 5, 520) comprising wire connecting sections (FIG. 6, 524) respectively connecting to the wires (FIG. 5; 542, 544, 546) (English Translation, Sheet 24 of 28, 2nd through 4th paragraphs).

With respect to Claim 2: 
Yao in view of Leto discloses the cable assembly (Leto, FIG. 5, 510), further comprising a fixation device (Leto, FIG. 5, 530) to fix the electrical contacts (Leto, FIG. 5, 520).
With respect to Claim 3: 
Yao in view of Leto discloses the cable assembly (Leto, FIG. 5, 510), wherein the electrical contacts (Leto, FIG. 5, 520) are held and fixed by the fixation device (Leto, FIG. 5, 530) through a plastic insert molding process (Leto, English Translation, Sheet 25 of 28, 1st paragraph, lines 3-5).
With respect to Claim 4: 
Yao in view of Leto discloses the cable assembly (Leto, FIG. 5, 510), wherein the expanded edge distance (Yao, FIG. 8, see notation, D2) is a second edge distance (Yao, FIG. 8, see notation, D2) located between the fixing sections (Yao, FIG. 8, see notation) and the first edge distance (Yao, FIG. 8, see notation, D1).
With respect to Claim 5: 

With respect to Claim 6: 
Yao in view of Leto discloses the cable assembly (Leto, FIG. 5, 510), wherein the expanded edge distance comprises a second edge distance (Yao, FIG. 8, see notation, D2) located between the fixing sections (Yao, FIG. 8, see notation) and the first edge distance (Yao, FIG. 8, see notation, D1), and a third edge distance (Yao, FIG. 8, see notation, D3) located at the fixing sections (Yao, FIG. 8, see notation).
With respect to Claim 7: 
Yao in view of Leto discloses the cable assembly (Leto, FIG. 5, 510), wherein the two adjacent electrical contacts (Yao, FIG. 8, see notation) further comprise a fourth edge distance (Yao, FIG. 8, see notation, D4) located at the wire connecting sections (Yao, FIG. 8, see notation) and the first edge distance (Yao, FIG. 8, see notation, D1) is equal to the fourth edge distance (Yao, FIG. 8, see notation, D4).
With respect to Claim 8: 
Yao in view of Leto discloses the cable assembly (Leto, FIG. 5, 510), wherein the two adjacent electrical contacts (Yao, FIG. 8, see notation) are a pair of signal transmission electrical contacts (Yao, Column 2, lines 26-67).
With respect to Claim 9: 
Yao in view of Leto discloses the cable assembly (Leto, FIG. 5, 510), further comprising a protecting cover (Leto, FIG. 5, 512), wherein the fixation device (Leto, FIG. 5, 530) fixes the electrical contacts (Leto, FIG. 5, 520) in the protecting cover (Leto, FIG. 
[AltContent: connector][AltContent: textbox (U-Shaped sidewall)][AltContent: connector][AltContent: textbox (Protective lid)]
    PNG
    media_image2.png
    441
    630
    media_image2.png
    Greyscale

With respect to Claim 10: 
Yao in view of Leto discloses the cable assembly, wherein the protecting cover (Leto, FIG. 5, 512) is a plastic protecting cover and the fixation device (Leto, FIG. 5, 530) is a plastic fixation device (English Translation, Sheet 24 of 28, 2nd paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831